Case 2:21-mj-03162-DUTY Document 3 Filed 07/08/21 Page1lof5 Page ID #:34

AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means O Original O Duplicate Original

UNITED STATES DISTRICT COURT

for the

Central District of California

In the Matter of the Search of

THE PREMISES LOCATED AT
716 EAST 27" STREET, LOS ANGELES, CA
90011

Case No. 2:21-mj-03162

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search

of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B
Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
{XJ in the daytime 6:00 a.m. to 10:00 p.m. [ at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the

person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

(J Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

C1 for days (not to exceed 30) +(_) until, the facts justifying, the later specific date of

Date and time issued: tee202 1 5:55 pm

Judge's signature

 

 

 

City and state: Los Angeles, California Hon. Alexander F. MacKinnon, United States Magistrate Judge
Printed name and title

AUSA: Amanda M. Bettinelli (213-894-0470) /Erik M. Silber
(213) 894-2231
Case 2:21-mj-03162-DUTY Document 3 Filed 07/08/21 Page2of5 Page ID #:35

AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

2:21-mj-03162 7/4/2021 9:26 am Inside 716 E. 27st, Los Angeles, CA

Inventory made in the presence of :
Sam Chung, ATF Special Agent

 

 

 

 

Inventory of the property taken and name of any person(s) seized:

Pistol - S&W SW9VE PBT0453

3 M-Type devices 4”x 1”

Rifle - Savage Model 110 6.5 Creedmoor, N03 1356
Pistol - Kimber Custom II, K576638
Pistol - Beretta 92FS, BERO00953CA2F
Pistol - Ruger GP100, 176-06961
Miscellaneous firearms paperwork

Rifle - Remington model 783, RA11804B
9, Rifle - Savage model 111, K991397

10. Pistol - Hi Point model C9, P10038402
11. Pistol - Hi Point model CF380, P8158095
12. Pistol - Beretta PX4 Storm, PY91162

aso ee Y

13. Fireworks acquisition & disposition book

14. DMV paperwork in the name of Arturo Ceja Jr.

15. Lease agreement in the name of Arturo Ceja III

16. Three (3) consumer fireworks 4” x 1 % “ “crackling willow”
17. Miscellaneous fireworks paperwork

18. Fifteen (15) various sized mortar tubes

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge. t

Date: ZL gor \ EE

Executing Officer's signature

Sarr hun ATE Spociel Lront

Printed name quay title

 

 

 
Case 2:21-mj-03162-DUTY Document 3 Filed 07/08/21 Page3of5 Page ID #:36

ATTACHMENT A

SUBJECT PREMISES TO BE SEARCHED

The SUBJECT PREMISES is located at 716 East 27t* Street, Los
Angeles, CA 90011. The SUBJECT PREMISES is a single story
single-family residential home that is salmon in color with
white trim. A white metal fence with a sliding gate on the
southeast side. There is a small, covered porch centered
between two front windows with steps that lead up to the front
door. There is a brown wooden plaque with black numerals “716”
affixed above the small, covered porch. The driveway is on the
southeast side of the home and leads to a storage shed towards

the rear of the property. A photograph of the SUBJECT PREMISES

is provided:
Case 2:21-mj-03162-DUTY Document 3 Filed 07/08/21 Page4of5 Page ID #:37

{

 

 
Case 2:21-mj-03162-DUTY Document 3 Filed 07/08/21 Page5of5 Page ID #:38

ATTACHMENT B

ITEMS TO BE SEIZED

 

The following items are to be seized as evidence,
instrumentalities, or fruits of violations of Title 18,
United States Code, Section 842(a) (3) (A), transporting
explosives without a license:

1. All explosives and explosives devices including
commercial, display, and homemade fireworks.

2. All literature on explosive devices including books,
Magazines, pamphlets, and diagrams. relating to the
acquisition and disposition of explosives and
explosive devices, including homemade fireworks.

3. Documents about the acquisition and/or disposition of
explosive devices, including homemade fireworks.

4. All evidence about the sale of fireworks, including
receipts, packing materials, and other materials
demonstrating an indicia of sales.

9. All records related to the renting of trucks or other
vehicles from January 1, 2021 to June 30, 2021.

6. Documents or evidence that show dominion and control
over the SUBJECT PREMISES, rooms within the SUBJECT
PREMISES that items above are located, or dominion and

control over the items above themselves.
